Case 0:21-mj-06085-JMS Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 5




 A()91(Rcv l1/11) Crlmjn:lCefnplallTt

                                    U NITED STATES D ISTRICT C O                          T
                                                           forthe
                                                Southern DistrictofFlorida
                 United StatesofAm erica                      )
                               V.                             )
                      Nerlyn Pol
                               ycarpe                         )    CaseNo.
                                                              )              21-6085-MJ-STRAUSS
                                                              )
                                                              )
                                                              )

                                             CRIM INAL C OM PLAINT
       1,tlecnmplainantin thiscase.statethatthefollowing istrueto thebestofmy knowledgeand belief,
 Onoraboutthtdatets)of - - - .......- Febru-pty-
                                               l-qup-q?1    inthecountyof --,
                                                                            .--- -B- r-o- w.- a!#..-,  .          inthe
     Seuthçrn          Districtof          Florid:        ,thedefendantts)violated;
             CodeSection                                             t#.
                                                                       /?lueDescription
 18 USC Sedon 1708                          TheftofU.S.Mail




        Thiscriminalcol
                      nplaintisbasedûnthcse fbcts:
 SeeAttachedAffidavit




          Y Continued()ntheattachedsheet.



                                                                             lns#ectorAnthonyArena!USPIS
 Attested tobytheapplicantinaccordancew ith                                         Pt-
                                                                                      il,teù,,zk???t,a'ttlpf//e
 therequiremcntsofFed.R.Crim.P.4.1by:
 FaceTlm e

 Date:           02/18/2021
                                                                                        Judgc.
                                                                                             ,signalure
 ci
  ty and state:                     FortLauderdal
                                                e,FL                           HO N.JARED M !STRAUSS
                                                                                      />t-
                                                                                         ittte),1f
                                                                                                 ,?,
                                                                                                   )d,J,?#A.e
Case 0:21-mj-06085-JMS Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 5




                                             AFFIDAW T

      1,Anthony Arena,bcing duly sworn,deposeand state asfollows:
                    I am a U.S.PostalInspector with the United States Postal Inspection Service

      (çtUSPIS''),currently assigned to the M iamiDivision's HeadquartersExternalCrimesTeam.1
      have been an InspectorforUSPIS since July 2014.M y responsibilities include the investigation

      concerning robberies; identify the'
                                        h, and theû of mail.1 have received training in crim inal

      investigation procedures and crim inalIaw and have conducted numerouscrim inalinvestigations
      involving the the; ofm ail.This affidavitdoes notinclude every factltnown to me concerning

      thisinvestigation,Ihavesttforth only thefactsIbelieveestablish aviolation ofFederallaw.

                    The facts contained in this affidavit are based on my personalknowledge and

      information provided to me by other agents, inspectors, law enforcement officcrs and the
      defendant. This am davit is being subm itted for the limited purpose of establishing probable

      causethatNERLYN POLYCARPE ('TOLYCARPE'')did knowinglystealand take alcttcrand
      m ail and a thing contained thcrein from and out of a letterbox, m ail receptacle,and other

      authorized depository form ailm atter,in violation ofTitle l8,United StatesCode,Section 1708.

      The facts set forth herein do not constitute all the facts l
                                                                 tnown to Iaw enforcement officers

      regarding thism atter.

             3.     On or about Februm'y 18, 2021 at 12:15 AM , Plantation Police Department

      ($'PPD'') Officers were dispatched to Plantation Pines Condominiums located at469 N Pine
      Island Road in Plantation,FL referencean individualbreaking into the condominium panelstyle

      mailboxes.The m ailbox located atthe Plantation Pines Condom iniums is a multi-residentpanel

      stylebox,known asaneighborhooddellveryclusterbox unit('$NDCBU'').


                                                   1
Case 0:21-mj-06085-JMS Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 5




                    A .N .,a witness,heard two lnud bangs com e from the area ofthe NDCBU.A.N .
      opened the frontdoorto the residence and observed POLYCARPE standing nearthe NDCBU.

      A.N .noticed a red and black utility bag open with U.S.M ailinside the bag and on the floor
      around the bag.A .N.observcd POLYCARPE pick up allthe m ailand placed itinto the bag and

      leavethe area.A.N .heard POLYCARPE walking towardsthe parking Iotand a shorttim e latera

      vehicleengineturn on.A .N.wentto therearsliding glassdoorandobserved agray vehicle leave

      the complex parking lot.A,N .noticed thatthe vehicle had brake lights when itstopped,butno
      taillightswhen in motion.Thisinformation wasrelayed to 9-1-1dispatch comm unications.

                    PPD Officers eventually m ade contactw ith a vehicle fitting the description that

      A.N .provided to 9-1-1 dispatch.PPD Officers made contact w ith the vehicle and the two

      occupants atthe M obilGas Station,located at6099 W ,Sunrise Blvd.Plantation,PPD Officers

      observed the driver of the vehicle,m atched the description that was provided by A.N .of the
      individualstealing the mail,and ared and black duffle bag located on thedriver'sside passenger

      seat.PPD Officers were able to observe the m ailing addresses on the m ailinside the red and
      black duffle bag in plain view .The mailing addresseswere conirmed as the same addressfrom
      the initialtheftlocation.PPD Officers identified the driver as POLYCA RPE and the passenger

      asJohn Julem is.80th POLYCARPE and Julem isweredetained pending furtherinvestigation.

                    PPD Officers read POLYCARPE and Julem istheirM iranda W arnings and they
     w aivtd thtir rights and agrttd to sptak with 1aw tnforctm ent. ?ost-M iranda w arnings,

      POLYCARPE adm itted to PPD Officersthathe used a crowbarto forcefully gain entry into the

      m ailboxesto stealtllem ail,Jnlem isstated thathewassleeping in thevehicle during the incident.
      80th POLYCARPE andJulem iswerearrested by PPD.


                                                    2
Case 0:21-mj-06085-JMS Document 1 Entered on FLSD Docket 02/18/2021 Page 4 of 5




                   During a tow.inventory search ofthe Honda Accord,law enforcem ent located
     approximately 52 pieces ofU ,S.m ail,thered dufflebag described by the witness,and acrowbar

      inside the vehicle.The addresses listed on the U .S.M ailwere confirmed as the same address

     from the inltialtheû location.

            8.     On February l8,2921,atapproxim ately 4:30 am, U.S.Postallnspector Arena
     responded to the PPD and met with law enforcement,At 5:49 am, Postal Inspector Arena

     interviewedPOLYCARPE and read him hisM iranda W arning.POLY CARPE waived his rights

     and agreed to speakw ith InspectorArena.Dzst-M iranda warnings,POLY CARPE stated thathe

     m etJulem is in the area of Oakland Park during the evening and drove Julem is'vehicle to the
     Plantation Pines Condom iniums.POLYCARPE stated thathew entto the m ailboxes looking for

     newspaperssothatl
                     :ecan do artprojectswith thenewspapers.POLYCARPE stated thatwhen
     there was no trash can w ith thrown away flyers/mailers/newspapers,POLYCARPE decided to
     break-in the mailbox to getnewspapers and mail.POLY CARPE initially stated thathe hithis

     elbow on them ailbox which m ade aloud noise.POLYCARPE eventually adm itted thathe found

     a metaloblecton the ground and found a Stgap''in the mailbox to stick the metalobject.
     POLYCARPE statedhckickedthemetalobjectmultipletimesintothelocked boxtoforcethe
     mailbox open.POLYCARPE stated thathegrabbed everything (a1lmail)andputthemailinthe
     duffle bag.POLYCARPE eventually stated that he made a çlwrong decision''.POLYCARPE

     stated thatJulem iswas sleeping in the passengerseatduring the incidentand was notinvolved.
     Thisinterview wasrecordedusing an audio and video system .

            9.     At 6:56 am. Postal Inspector Arena interviewed Julemis and read him his
     M iranda W arnings.Julem is waived his rights and agreed to speak with Inspector Arena.Post-

     M iranda warnings,Julcm is stated thathe was athom e when POLYCA RPE came overto his
                                                  3
Case 0:21-mj-06085-JMS Document 1 Entered on FLSD Docket 02/18/2021 Page 5 of 5




      residence.Julem is stated thathe and POLYCARPE wentand gotcigars from a cornerstore on
      l9thStreetand Statc Road 7. Afterhe gottlle cigars,POLYCARPE drovc thc vehicle while he

      wasin the passengerseat.Julvm isstated thathewastirtd and fellasleep and woke up when they
      gotto the M obilGas Station.As he was exiting the vthicle,PPD O ftscersm ade contactwith

      him .Jultm is was unable to provide any otherinform ation.Thisinterxiow wasrecorded using an

      atldio and video system .

                    Contact was m ade w ith two victims whost mail was found inside the vehiclt
      POLYCARPE was driving.The victim s,N.A.and A.Y .,both stated that they did not know
      POIaYCA RPE. The victims stated they did not give POLYCARPE perm ission to be in

      possession oftheirmail.

                    Bascd on the above facts,I subm itthat there is probable cause to believe that
      N ERLYN POLYCARPE did stealand take a letlerand m ailand a thing contained therein from

      and out of a letterbox, mail receptacle,and oti
                                                    ler authorized dtpository tbr m ail matter,

      violation ofTitle 18,United StatesCode,Section l708.
      FURTHER YOUR AFFIANT SAYETH NAUGHT
                                                          ,'
                                                  .   '
                                                               ..
                                                                ,a.,.

                                                                        .'.
                                                                        '     '' '''


                                         ANTHONY ARVNA.POSTAL INSPECTOR
                                         IJNIA'ED STAIYS POSTAL IN SPECTION SERVICE
     A ttcstcd to by thcapplicantin accordancc with
     thcrequircm cntsofIzed.R.Crim .P.4.lby:
     FaceTime

     this 18th day ofFebruary, 202l.


     JAR M .STRA USS
     tm :D STATES M AG ISTRATE JUDGE

                                                      4
